.


                                                                                                                  5;



                 OFFICE       OF     THE     ATTORNEY      GENERAL      OF         TEXAS
                                                 AUSTIN




                                                                              la     quertlonr.



                                                                   pt   or        your       reoent       ooa-
    ~ltation.             Alt                                           on. rhloh we are direate
    to r&la. unemr                                                      11 8tatut.w of Terar,
    &;O25,lnamuoh a                                                     your oounty nerd in
    maid artlola,                                           lred about      ml@   lerlourl~
                                                            * oounty’l)    aftnirr, we are
                                                            na under ruoh olrouastaaow.
                                                                               lrrl with
                                                          n6tb r fo r m1p a r t.,
                                                          8 u8 sor eonrenioneo                       lB anmlor-




          to tb 1940 rodoral Conmm, other .thn                               tb  pwpo8or
          and UMIP              rtlpul~tea          la Artlolo lo=,          rapm.
                             .8(B)    It     La y    UBderrtaBdlq       of the            8trtut.r
          rrlat~              to the pour?8 @itea Dirtriot Jo&m                             to loloot
          ana      qapolat       rudltorr to rl41t1a@ eoaBt~,tlBonoer,
          that rueh sot oa t& part ot Dlltrlot                          fad@8 ha& to
          bo proUo8t.d b y l ruoolutloo lz oWr                               of     the       Comia-
          llonora* Co u r oft tba oountl dorlring                        the audit ot
          oouirtlo, airrotod thcroby, doll p’rrrd                         by raid Comnlr-
          8ionmra@ Curt  and mlnuter urdo ct tholr rotlon and
          oortitled to the Dlrtrlot Judas,of tho Dirtrlot 1~
    rhloh jurlrdlctlon         18 hcd.   18 thI8   oorrtoti

                “(8)frioa County Co.-,918810nar8t  Court
    duly   pa88td      8 rwsule
                       at        meetla~ 0r raid oourt,
    . r080iution 820me. t ntct88ltt      ror   hailng aa
    uoOouptiIingOr their XWOOrd8 Of tillOiriOO8 08 We
    udrrrtaad     we8 prororibed  bf ~.rtlolo 1641, CiV.
    dtictUtO8Oi 19eb. VI* advertised for bid8 f0 bo
    uub;littrd8t our IlbItre&llRr      SWetillC ld UpOn
    receipt of @~VOrul bId8, let the OOntrclOtt0 the
    lowest    bidder, all ot raid kld8 OOitk6 ftan Certi-
    t$;,,“bdU; nOOOUfltant8 Of .0x38.        Did Wt OOllfOTIB

            "(4) IIhthe ia   Of thI8, the DI8triCt h&d@
    of thlr DI8trICt ordora another audit, Did he bar@
    any authority of law Sor hi8 aotioa?
               "The fact that tbi8 oounty hs8 no County At-
     torney, or County Auditor, and thlr harlag boon a
     oontrorrr8lal quettlon for orno months, I, 68 County
     Judge of IrIm County,    %x38, will apprtoiLte four
  ~. handing down,an opin$oa oa th:r ratter, If at all
     po88iblr,   whloh ~111 reach ma not later than tha 11th
     4s~ of ;;uroh, 1944.' ' l n

              iirtlole184da,       ROVi8ed    Cl~il   Sttit?te8   or    %XY@,   1025,
proridea aa r0ii0w8 :


             ‘ThO OQUIMi88iOW8'     OOtUt   Of My   OOUIkty
    under twenty-five    thourand population aoeordlng to
    the h8t 'Jnlted stStO8 oen8u8 may 4zkO M arranm-
    meat or agtt3xit     with one or 2oro other oountirr
    whereby all oountitr,     prrtlcr to the lra%grzent
    or agra*aeixt , may Jointly *fag1001and oom,unsata a
    lwoial   auditor  or auditor8   for   the DU?DOSO~   l~eol-
     ii.6 in ,atioitr         1645 .md 1646.    The-ob;mty o&ii-
     rlonerr'     oourt     or every oounty   urrrtt0d    by   thl8    arti-
    01, pay hrrVe~JIsl;dltkfi30 :f-rli th0 bOO-i8Of th#
    oounty, or any of tbr,   at any time  tky my darlre
    whether ruoh arrun6ezwI t8 oan bo sudr with other


     (Undtirscorineours)
                      1645, Of 8ll16 StatUt@8,
                      ,,rtlclr                   rofrrr t0 the
,ppo13t;tl& or a0 uudltor in any Oounty h.2rIngl ~g u la tio n o f
,,@a0 lnhabltrat8, Or OtWr lOCOr dlng      to thr pttoedIn~ Ttderal
cIn8~8, or hatln~ 8 tax wu0tion     or rirt00n aillIOn doll;lr8
Or-gvcr, aooordinJ to th6 laartappro+d tax roll@, an& rat8
1J#   f.lll    Of oftic.         8d     OOa~Olb8~tiOn.

                      ATtiOlt         lb66   Of   raid     btstUtC8,      provider     a   sathod
,wrrby an eudltor 0a.o be appointed In my oouotf  not mentlorud
Ud rnumratrd  In thr lb o vesoatlontd Art1010 lb48.

               Both of thm mlt tbovm mMtioatd  8eiChB   refer to
(br rppoI:rtmeat of a regular oounty auditor and not 8 Bpdal
&ltor   a8 provided   la ArtlOlo 1646a, aupm, thcmforo tb ro-
frpmte to them ia aaid .Utiol8                           1646a    18 moarrin~l~~@.

               In thI8 OO.?neOtiOnand in ordrr to olarlry thr
atenine oi 8rlid ,hiOle   16466, we will next hsrcorttr rat out
(he pertinent part8 0s nrt101. 1441 0s 8316 WttUt.8     and thrn
follow 8a.W hlth qUOtatiOIi8  f?Ola a letter of data ootober 8,
1931, written by the than Fir8t k88ictrQt .kttOrnty fhneral,
Bruce C. 3ryufit,to the XmorobLt 8. T. Bur;I@, County Attorney,
tbit8Vilh,           TIXIPI.

                      Se14 drrtich 1841, protidtr, la g-rt, 08 ftlltwt:

                      "r&y       Oom.dsuiOntr8           OOUFt,    *bon   in   it8   Judg-
        atOt   an 1ngtrbtl-w publto ncceselty sxI8tr thermfor,
        8hrL1   hire authority to ein?lOp 4 disintertrLrd, oom-
        potsct   I’d expert public aooountarrt to audit all or
        any pert OS the boUiL8, rOOO?d@, or aOOOUnt8 of t&

        ~ollntlt8, Md 611 E.O”.&~tal     Unit8  Of tht COMtf,
        horpitai8, ?ars8 and other in8titUtiOQ8    Of the Oounty
        isopt and nalntalned at pub110 oxgmxe,    U8 well a8 for
        all eatttrr relat!af. to or affeotIn6 the if8081 ai-
        fair8 or the county.     The rorolutlon prorIdIn8 for
        ruoh audit shall  rtCit0  the reu80118 and clrotraity
        existing thermfor 8UCh l thct in the Judgront of @aid
        oourt them rxietr ofrIoIalrPIr00nau0t, wiurui ofair-
        rlon or ne~ll~snco In TOOOI’d8 and reports, mirapplloa-
        tion, oonver8Ion or r0tOntiOn OS pub110 fUnd8, Callure
    .- la h4.pinq 3caount8, InnklaR raportr rw5 accounting
       far ,*ubAlo fur144 by any officer, went or 4o;loyo
       of    th% dlrtrlct,      or pr,cinCt,
                                       oounty  iDC.hdit4 de-
       p0sltorl48,             und other public lnstitutlonr
                                horpltola,
       ~lntalccd for thb yubrlo   bsnsiit,   ocd at pubilo   4x-
       pens@; Or tbut in the jU’%GS3t    Of th8 03Wt,   it 18
       n4ouo89ry             that it h:1~8 the lr*i~r~;ltttlon8ou$ht to                     ea-
       etlc It             to deteralne  azd fir ~ropcr toproprl8tlon                        und
       4rpnUlture             ;)ubiiczcmC3~~
                                0r                        ~$“to        08ti8rtflhl
                                                                                 and I12
       4    jurt      and propar tax lryy.

       ._
                           The qUOfdlCn8         frOZ   S:$id latter            Of OCtObr     5,   1x1,
@     ~8,rOiiOW:


                           a*
                      * The -;.evlsc?d
                                l   Clril Aatct44 xare adopted
       at the r46ul.a   scssian ot tka 30th iOel8litUT8,   a*,d
       b00~i  4:r4ctlv8   &gte,zbcr lrt, 19Y:5., The iiev:asd
       Civil     d3tUt48   wcfb lnoludcd   iA                 Oat    bill, and        the
        ;rroviS13&8    tbCr4,r -here ectireip                     8C7 rirte and       dir-
        tinct rrom the ether :cte 0r rhe k4gul.:r *os:m                                     of
        tke &:Lthics.!ol;itwe.
                           *ob?tcr     ib4, ..Ot8 of      the      i;4yiij~It     ibselon
        of the 29th ke!:iztsre, provided-for t.54 pubii-
        cutiori of the EaYissd Cl911 ti::tulao,'t!sPer141
        GOi28 Cr,dt!& Cod4 or Crlslnal -zocedure, ;r!\d then
        provided t&t   tke Ssretoor 8hculd a;ixlrt u lenper
        Of 8ZiK~ri8008 and ,ablllty t0 ;ir0R3r% 801d VO1U?I48
        tOr ,publlc4tioa,~8 dlrro:ed   in raid .kOt.   zicatlonl,
        3, 4, b &cd 6 Of 8418 Chaatar tiIStrUCt8                                the1uUy8r
        80 ap?olated 38 to how he ehalirll &Wo;-‘lrs                         raid 8tiitUt48
        ror        ;ublicutlon.          Th8S4    84CtiOn8        read,     r48.7fXtiVCly,
        LB      rOilOW8:



                       "'240. 3.  Y:her8clay article In ~.!I?G
                                     or Codso lu8 b44n crgrezsly
                    iievlsed:.t:itutc8
                   rO~nl0d    by tne ?bi?ty-Ahltb    i.Cg?CktZ?J-"s
                   8aid 4rticla 8hail be o&tted ?roa said
                   ~01~4,    and ia 114% thereat, there 8h8ll
                   b4 in84rt4d e 8tSt8JcAt      t0 the 4fr4Ot thdt
                   83:d artlcls   h I8 6000 re?eo;rled, and ttc pqe
                   0r the aeaaion   cicts ooot*inlac   s&l   repeal-
                    i!lg    ItetUt8.                                              -
                       q,80. 4.         .ihmre 4ny artlclr in 8Giid
                d@y:#ad         dtatutO8       Or    Cods8     85i1
                                                                  hive been
.-              4,~cdsd sad r8-dcdt4d                    by the Zhlrty-n:nth
                ugj8l~.ture,   svltl articl8 8hdl        b8 Omltt8d
                aad the article a8 uS+Ad8& 8nd r8-•naOt86
                ahall b8 in84rt4d in 118U       thtrrof,    with
                Lid48 or rrrar43w     rhorln6     the aat4 ai
                th4 str(Ut4   by whloh raid 8fliCl4 wa8
                adend8d, and th4 ~464 Or th8 84481011 Wt8
                $a which 8ald ihitUt8     ti)Deet8.

                       ‘y3eo.    5.     Vhrn any       art    1C18,     ohe?ter,
                 or title        or   rilld    Hcria44        Aitutc8         or
                 Cod.8 ha8 been mdlflcd                      br WI    sot     of 841d
                 iegl8latur4,            but   th4    82~18 18 not          amended   and
                 r8-.IlaOted,th8flraid article, chrptar, or
                 tit18 sheil b4 r4t:llncd In 84ld Yo1U.58, and
                 the sot rpodiiying t!I4 8h4l4 ehall b4 insert-
                 bd lmsedlatrly tartersuch article, chapter,
                 or t,ltlr,together rlth   ,llkc note8 Qr rcfor-
                 bIlC88,~8 here Lwbafore prorldad.

                   "'S40. er Pull ecd aoctir~tc indicer to
                8416 COi48 4lld tk4 h4Y144d -IstUt          6h*ll be
.    ,,   ;z,   attached to each of 8al4 Codes and to the !ie-
                .Yi84d ~t0tUtPI rCt8?4CtiY,ly.       The 8U~rYi8Or
                to Ba agpol:lted rhall hiire authority to oorreot
                lYld4nt typxpaphlcal errtm .sidlnaccur~olc8
                fOU3d  ifl 8a14 iceYiZc4   &t,!t;ltel Cl:;&COd48.'

                  "31 Cha)t8r .o, 8OtS 2f the hogulnr 2088;Oa Of
          the      Leglal~turb, art:0188 1459a and' 459b were
                30th
          added to the 3OYi84d Civil 3tqt;lttSof 191 .
                                                   em.48
          article8 war', brought formar 1n the ii4yii44 CiY11
          statutes Of 1925 48 88rtiolr 1641.
                                  63, .iCt8Or rho icrgul:lr
                        *dy CEdptcr                        .&8s~iOn
          Or th4 39th i.46iPl.~tUS4,   .,rtlc14 14590 w44 ad444 to
          the ierlsrd clril dstUtr8 of 1911.         Thlr artlclo
          read8 a8 iOllOW8:

                    "'nrtlclo 14590. lb   ooziilatIoncr8’0ourt
                 of any County ud4r tW4ntpriY8 thOU84Zdpp-
                 UhtiOll aOOordin6 t0 th4 148t 3nit4d .;t‘,tt,,,
                                                                           542




          oonaua   nay
                     mia an arreng*.aentor aerttmnt
          with one or more othtr oountiea rtereby all
          oountiea, prrtlsa to the arrangelent or apgse-
          Rant, soy folntly waploy and oosrmnaatr  a
          rpaolsl auditor or auditor8 for the -wpoaea
          rpeolflrd      in   irtlclea
          oounty oomalaalonrra’
          aifrotad by thla artlcla may hste an audit
          aid0 Of au thr bOOit   Or the QOUOty, Or tiny
          ot thea, at eat tlm   thaf may dtain  whether
          luoh trrrngmtota               oan ba mada with other
          ooantlea or nOti provided the              Clatrlct      Judga
          or grand Jury msy order bald              audit    if   either
          ao dealred.’

         “Chapter 61 link8 up with Chapter 80, i&t8 of
thr 38th Leglalaturs, and the two together make a Oom-
plotod i=ot within thewelvte.   Yt&lng In mind th.zt
nrtlcla  1841, iietleedClTIl im&utta or lQ25, eon-
taina both r&lclta 14590,and 1459b, aa crt-lttd   by
Chapter 60, -eta of the HtgUlar &ssion of the 30th
LeglalJture, then it naturally folloxa that mrtlcla
14590, aa ortatd by Chpttr 63, itOt    of the he-
ulcrrSeaalon of the 39th Ltglalaturc, Shoald hate
beta brou&t forward In the btrlstd   Clrll Statut ta
by the attorney employed by the Governor under
Chapter 104, aupra, aa ;rrtlcle1641a sad not aa
1646a, aa waa done. Chy tha learned attorney who
dld thla work could h.?Teaadr such a mlataka la
dlfilcult of axplanatioa.
         ‘YOU will note in Article 164ba, 61 lt
appaara  in the haviaad Clrll ~tatu:ta, th;t he
rarer8 to ~rtlclea lb45 and 1646 whrn it ahould h,iTe
referred  to but a ring18 artlolr - 1641. .+aln, you
~111 note that Artlcla lb48a proridta that the OOP-
mlaalontra’ oourt of any county oi 25,000 populntlon,
aooordlng to th8 last United *tatoa otnsua, may make
QO arraagtmnt or agreailentwith jno or more oountlea,
whtrrby all oountloa, partlta to the agreement  or
arraagsmmt ,amy Jolntlt employ uml aompeneate a
                                                                                                                    543




                 .fi       IOU    hat0        t&O         ibViOO4      Ci?il         OtdUtOO,              JII
     printod an4 diatrlbotrd                         by th          State       of       Tqxar,       before
     yo u
        a n4r llllxMlM                     BOW, yea 8111 we that
                                              tha                 t+y
     are mot outlflod               to b7 the Saontar~ of Sta tel#
     kin(      an luot           eogy or            tho     bill     rhloh          qa&t;~,~6la-
     laturr     and aa lpprorad by tbr OOTUllOr.
     oauao     of the ohaa&eamado ia the original                                            bill     by       68
     etornoy               looted by          tha         kT.MOr            and.?        tha autborltl
     0r      chpw “p 04.
               With tha abOT0 lqlanatlona      the quratlon#
     lubdttrd    by y~o sro rirplifiad,    and oountf oom-
     rlaalonua    or oountiea undrr g$,OoO population may,
     rlthar alonm or lo oonjtmctloa     with other ooaatltr
     rhloh hare n popuIatlo8 or loam than g&O00 in-
     hbitmtr,     uko aa arranpzontwhareby ther uy
     lolatly   employ aa4 ooopanasto l aperk      auditor or
     auditora t0r the puxpoarr rpoolfltd      in Artlolo 1641.
     Suoh an lditor la a
     rntlrol dltJiaroat                  au
     dltor v L 8e oi?loe ?a authorlWa uabr rrtl*lr8
     lb46 lnd 1646 aad whofo.attirr  are pxwaorlbo4 ia the
     utlolar   tollowl~.

Be oonaur with the oonelrulon8                             MaObd            dote.

             AUO la our opinion lo. O-4988,                                              or date January
*, 1943, whloh uaa ls rugud to Irioa Countr                                              alao, it wa8 held
u followr,
                  l    *   l l lu o h  ltatuto                (1646a)          lutborlso&                 aa
     audit     0i  oorrnty        arrdn     4                 tiruooOr          in       l    ooonty
     w0t       86,000    pogtiti08                    ~00~      m 0rddu             0r       tb     ah-
     triot     &darn   or grand               #rp           myr6108m            of *hether or
     not lua h
             audit wa# arrlrod                               bl the ooarrlaalonetr~
     oourt.”
               GW     oplnlona So. 0-4S33 nnd Ho. O-1137, held
~I,, .iocordoeoo with the WXt    abOW  l?MZitiOatd
                                                 O>illiOfl.
              Ia tha light of the above, the answer   to your  wta-
tlon No. 1 la thut your oourrty being under twenty-fire t%sm+nd
gopuiatlon aooofdlng to thr last Ualtad Aat.      Cenaua, asld
&lcle   16468 l9pllra a.?d rlther your graud jury or dirtrlct
#a a ma
      go yo r duan audit io r luoh wrpoara.
             Xi lou wan                 bl your      qwatlon No. Z the ap$wlr,tlag
g,:f;;~;l~~;~   ptysmit                  oouaty      oudltor nabor .,rtSol;U;64$,
                    , t   en    ysur      undoratsd0ag                 ir     oorreot,
pu leas,     a# Uo Mat         yrwJme        from        your
                                                the aQpoi!:t-JtGt    btter,
of a ‘polo1 auditor for the purpose8 aet out ln .,rticle1841,
aupra,  w ,muat anawr  your qucat~oa No. 8 la,the neeAtlvr and
attach herrto our O~lnloa No. P-4988, rrforrad to ~bovo,  in
aupport  of our holdlne.

                              cattgorloally pur
             Uo cam&t ;ra(F*icir                                                          r;uoatlon go. 3
1.6we do not hit*4luiflcieat foot8 boforr     us.                                        Tha prorlaiona
of aald 2.rtlolr1641 ahould ba followcd~  carefully.

              60 u3awer your c;uaatloab. 4 ia the afflr~ctlvt,
 ~36 oite our attdchd  opinion No. O-4966 and alao Oplnlon Ko.
 G-1127 rtrtrred to tS&tla, whloh we uttaoh hereto.
                Eo~lng the vbovr fully anawtra                                 your       qutetlocs,
 ve rosain




                                                                GJ     fLfLLti.LN’
                                                                                                            I
                                                                      Robert L. Lsttlaorr, Jr.
                                                                                               .,salat.bnt